UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1423



TERRELL JOYNER,

                                               Plaintiff - Appellant,

          versus


RON CHERRY, Superintendent     of   the   Hampton
Roads Regional Jail,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-05-184-2)


Submitted:   July 14, 2005                    Decided:   July 21, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrell Joyner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Terrell Joyner seeks to appeal the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.             We have

reviewed the record and find no reversible error.         Accordingly, we

deny Joyner’s motion for leave to proceed in forma pauperis and

dismiss the appeal for the reasons stated by the district court.

See Joyner v. Cherry, No. CA-05-184-2 (E.D. Va. filed Apr. 8, 2005

& entered Apr. 12, 2005).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 2 -